ORDER
PER CURIAM.
The Appellant, Eagle Promotional Services (“Eagle”), appeals from the decision of the Administrative Hearing Commission (the “AHC”) to deny Eagle’s petition for attorney fees and expenses incurred in Eagle Promotional Services, Inc. v. Dir. of Revenue, No. 99-0916 RV, 2001 WL 34064157 (Mo. Admin. Hearing Comm’n, April 30, 2001), the underlying case. Eagle sought attorney fees pursuant to § 536.087, the statutory section governing *346attorney fees and expenses in administrative proceedings in general, and § 136.315, the statute governing attorney fees and expenses in tax cases only. The AHC determined Eagle was not entitled to attorney fees under either section as it was not a “prevailing party” as required by those sections. The AHC further found that even if Eagle could be considered a “prevailing party,” it was not entitled to attorney fees and expenses because the State’s position was substantially justified and was not vexatious. Eagle claims the AHC clearly erred and abused its discretion in holding Eagle was not the prevailing party in the underlying case and that its decision was arbitrary and capricious, unreasonable, unsupported by competent and substantial evidence, and contrary to law.
Affirmed. Rule 84.16(b).